The time prescribed for the tender and signing of bills of exceptions in cases of quo warranto is imperative. There is no provision in such cases for the presiding judge to sign after the expiration thereof and certify the cause of the delay.Practice in the Supreme Court. September Term, 1880.The bill of exceptions stated that this was a quo warranto case tried on April 23d, 1880; that it was found .against the defendant, and within ten days he tendered this bill of exceptions. The judge’s certificate was dated May 18th; it stated that to the best of his belief the bill reached his house on May 3d, during his absence, and that ■official engagements had prevented an earlier examination .and correction of it.The writ of error was dismissed.